Case 9:19-mj-08524-DLB Document 2 Entered on FLSD Docket 12/06/2019 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 19-8524-DLB

  IN THE MATTER OF THE SEARCH
  OF THE PERSON MORE PARTICULARLY
  DESCRIBED IN ATTACHMENT A
  ____________________________________/

                                             ORDER

         The Court has been asked to issue a warrant seeking to seize electronic devices and to

  thereafter force the production of biometric data to unlock these devices. Biometrics or

  biometric recognition is defined as “unique physical characteristics, such as fingerprints, that

  can be used for automated recognition” and “covers a variety of technologies in which unique

  identifiable attributes of people are used for identification and authentication.” Biometrics,

  U.S. Department of Homeland Security, https://www.dhs.gov/biometrics; What is Biometrics,

  Biometrics Institute, https://www.biometricsinstitute.org/what-is-biometrics/.      Courts are

  divided as to the propriety of forcing the production of biometric information that serves the

  same purpose as a typed passcode. It is clear if an individual uses a passcode, the contents of

  which they keep in their mind, they cannot be forced to divulge that passcode without

  violating the Fifth Amendment. See U.S. v. Hubbell, 530 U.S. 27 (2000); Doe v. U.S., 487

  U.S. 201 (1988). Should biometric codes be treated the same?

         It is the sense of this Court that our society believes using biometrics to secure a

  device makes that device more secure than a passcode.           A passcode can be guessed.

  Biometric data cannot. A lost or stolen phone secured by biometrics cannot be opened. The



                                                 1
Case 9:19-mj-08524-DLB Document 2 Entered on FLSD Docket 12/06/2019 Page 2 of 3




  average citizen would be quite surprised to learn using biometric codes rather than passcodes

  makes their device more secure from everyone—except the Government.

         It is true that biometrics are physical characteristics. And it is true that Courts have for

  years authorized the compelled production of a host of these characteristics: fingerprints,

  footprints, trying on clothes, uttering certain phrases, handwriting exemplars, blood, and more

  recently DNA, as discussed by U.S. Magistrate Judge Sunil Harjani in Matter of Search

  Warrant Application for Cellular Telephone in U.S. v. Anthony Barrera, Case No. 19 CR 439,

  2019 WL 6253812 (N.D. Ill. Nov. 22, 2019).            In all of those situations, however, the

  biometric has been seized to compare it with a piece of evidence. Is the fingerprint, DNA,

  etc., connected with the crime identical to that seized from the defendant?              Here the

  biometrics are a code. The legal system should treat things as what they are. A fingerprint

  used for comparison with evidence should be treated as such; a fingerprint used as a code

  should be treated as such.

         The Court, unfortunately disagreeing with Judge Harjani’s ultimate conclusion, agrees

  with U.S. Magistrate Judge Westmore’s decision in Matter of the Search of a Residence in

  Oakland, California, 354 F. Supp. 3d 1010 (N.D. Cal. 2019), that the production of biometric

  codes is testimonial and thus entitled to Fifth Amendment protection.             Further, Fourth

  Amendment interests are implicated as well. See Riley v. California, 573 U.S. 373 (2014).

  The privacy expectation in a locked cellular telephone is high, primarily because such devices

  contain the person’s history: their social media accounts, emails, texts, banking information,

  GPS locations, online search history, the books they read, the music they listen to, and the

  visual entertainments they watch. And, of course, their phone call history.

                                                  2
Case 9:19-mj-08524-DLB Document 2 Entered on FLSD Docket 12/06/2019 Page 3 of 3




         For the reasons set forth above, the Government’s search warrant application is

  GRANTED IN PART AND DENIED IN PART as follows. The Government may seize

  those digital devices that law enforcement believes are owned and/or possessed by the suspect

  named in the affidavit. The Government may not compel or otherwise utilize fingers, thumbs,

  facial recognition, or any other biometric feature to unlock electronic devices. Finally, the

  Court hereby SEALS the search warrant application, including all attachments thereto. This

  Order, however, shall be a matter of public record and shall accordingly be docketed by the

  Clerk of the Court.

         DONE AND ORDERED in Chambers at West Palm Beach in the Southern District

  of Florida, this 6th day of December, 2019.


                                                             DAVE LEE BRANNON
                                                             U.S. MAGISTRATE JUDGE




                                                3
